 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    EDWARD ROYCE STOLZ, II,                           No. 2:18-cv-1923-KJM-KJN
12                         Plaintiff,
13           v.                                         ORDER
14    TRAVELERS COMMERCIAL
      INSURANCE COMPANY, et al.,
15
                           Defendants.
16

17

18          On December 6, 2018, the court conducted a hearing on defendant Travelers Commercial

19   Insurance Company’s ex parte application for an order to compel a site inspection and request for

20   sanctions. (ECF No. 15.) At the hearing, attorney Jeremy Ross appeared telephonically on behalf

21   of plaintiff, and attorney Edward Murphy appeared in person on behalf of defendant Travelers.

22   After carefully considering the written briefing (ECF Nos. 15, 19) and oral argument, and for the

23   reasons stated on the record at the hearing, IT IS HEREBY ORDERED that:

24          1. Defendant Travelers’ ex parte application (ECF No. 15) is GRANTED IN PART on

25                the terms outlined in this order.

26          2. Travelers shall be permitted to conduct an environmental site inspection to determine

27                the safety of further inspection of the subject property on December 12, 2018, at 12:00

28                p.m.
                                                        1
 1         3. Travelers shall be permitted to conduct a formal site inspection of the subject property

 2            on January 8, 2019, at 9:30 a.m, as previously ordered.

 3         4. Those inspections will go forward as ordered whether or not plaintiff is able to

 4            personally attend. If plaintiff is unable to personally attend the inspections, he shall

 5            make appropriate arrangements to ensure that Travelers has the necessary access to

 6            conduct the inspections at the above-mentioned dates and times (i.e. someone to

 7            unlock the home and turn off the alarm).

 8         5. In the spirit of cooperation, the parties may jointly adjust the times or dates of these

 9            inspections by a few hours or a couple of days in order to accommodate the schedules

10            of those necessarily involved, if such need arises. However, absent mutual agreement,

11            the inspections shall go forward on the specific dates ordered.

12         6. Plaintiff, as the client, is personally sanctioned in the amount of $1,000.00 for his

13            failure to make the subject property available for the initial environmental site

14            inspection that the court previously ordered to take place on November 29, 2018, at

15            12:00 p.m. The sanction shall be paid to Travelers’ counsel within fourteen (14) days

16            of this order.

17         7. Plaintiff is cautioned that failure to pay the ordered monetary sanctions, failure to

18            make the subject property available for inspection as outlined above, and/or failure to

19            otherwise comply with the terms of this order may result in additional sanctions,

20            including a potential recommendation that this action be dismissed for failure to
21            comply with court orders.

22   Dated: December 7, 2018

23

24

25

26
27

28
                                                      2
